The opinion of the court was delivered by
Mason, J.:
A number of persons, including. J. H. Edwards, signed an agreement in effect purporting to guarantee the payment of certain notes, aggregating $750, the liability of each being limited to his proportional share. N. E. Nuhfer, the payee, brought action upon the agreement, asking judgment against one defendant for $390 and against each of the others, including J. H. Edwards, for $75.65. Edwards de*421inurred to the petition and the demurrer was sustained. Nuhfer seeks to appeal from this ruling, nothing else being involved. The amount in controversy, so far as this proceeding is concerned, is less than $100, and no appeal can be taken. (Civ. Code, § 566; Trader v. School District, 86 Kan. 878, 122 Pac. 895; Sillix v. Bagby, 53 Kan. 245, 36 Pac. 327.) The controversy sought to be brought here is only that between Nuhfer and Edwards, and the fact that Nuhfer in the same action was seeking judgments for additional amounts against other defendants does not affect the matter, even if it could afford a basis for a review of the ruling in question under any circumstances, which seems unlikely. (Samp v. Braden, 73 Kan. 279, 85 Pac. 289.)